230 S.W.3d 642 (2007)
Judy MORELAND, Appellant,
v.
MEDICALODGES, INC.; Defendant
Division of Employment Security, Respondent.
No. WD 67701.
Missouri Court of Appeals, Western District.
August 14, 2007.
Judy Moreland, Butler, MO, Appellant Acting pro se.
Ninion S. Riley, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., PAUL M. SPINDEN, and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM.
Ms. Judy Moreland appeals the decision of the Labor and Industrial Relations Commission (Commission) denying her request for unemployment benefits.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).